        Case 1:18-cv-00378-APM Document 76 Filed 07/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                   )
FATMA MAROUF AND BRYN ESPLIN,                      )
a married couple,                                  )
                                                   )
                     Plaintiffs,                   )
                                                   )
             v.                                    )      Case No. 1:18-cv-378 (APM)
                                                   )
ALEX AZAR, in his official capacity as             )
Secretary of the UNITED STATES                     )
DEPARTMENT OF HEALTH AND HUMAN                     )
SERVICES, et al.,                                  )
                                                   )
                     Defendants.                   )
                                                   )

                                           ORDER

      Upon consideration of the Parties’ Consent Motion for Extension of Discovery Deadlines

it is hereby ORDERED that the Motion is GRANTED. The deadlines in the case are as follows:

      1. All written discovery related to documents that were produced after June 10, 2020,

          shall be served by July 10, 2020.

      2. Proponent expert reports and disclosures, consistent with Rule 26(a)(2), shall be made

          no later than August 24, 2020.

      3. Production of documents must be substantially completed by September 7, 2020.

      4. Rebuttal expert reports and disclosures, consistent with Rule 26(a)(2), shall be made

          on or before September 7, 2020.

      5. All expert discovery shall conclude on October 4, 2020.

      6. The Parties shall submit a Joint Status Report regarding the status of expert discovery

          on or before October 4, 2020.

      7. All discovery disputes must be raised with an opposing Party by October 9, 2020.
       Case 1:18-cv-00378-APM Document 76 Filed 07/02/20 Page 2 of 2




      8. All depositions shall be conducted by November 9, 2020. The post-
         discovery conference set for September 9, 2020, is hereby vacated,
         and reset for November 11, 2020, at 9:00 a.m.

      9. Any dispositive motion shall be filed on or before December 15, 2020.

      10. Responses to any dispositive motions are due within 30 days.

Dated: ________________________                  Amit  P. Mehta Digitally signed by Amit P. Mehta
                                                 _________________________________
                                                                 Date: 2020.07.02 09:26:14 -04'00'

                                                  Amit P. Mehta
                                                  United States District Judge
